Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158010                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  MICHELENE CROWLEY,                                                                                   Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158010
                                                                    COA: 341722
                                                                    Macomb CC: 2017-002562-CK
  MICHIGAN REALTY SOLUTIONS,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 5, 2018 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.

         VIVIANO, J., would deny leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
           p0313
                                                                               Clerk